Citation Nr: 0943946	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  08-12 964A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
narcolepsy, cataplexy, headaches, blackouts, and nervous 
condition, claimed also as residuals of head injury, to 
include whether head injury was the result of willful 
misconduct. 

2.  Entitlement to service connection for ulcers and a 
hernia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1943 to November 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.      

The RO acknowledged the Veteran's request for a hearing and 
scheduled an August 2008 formal DRO hearing.  The Veteran 
canceled the hearing per an August 2008 Report of Contact.  

The Board notes that in a claim submitted in April 2000, the 
Veteran appeared to raise the issue of entitlement to service 
connection for ulcers and hernia following his apparent 
reserve service in the 1960's.  The RO denied his claim in an 
October 2000 letter; the record also contains an October 2000 
response from the Veteran appealing that denial.  This claim 
remains pending.  The RO's attention is directed to the 
REMAND order for the Board's discussion of this matter.

The Board also notes that in the Veteran's April 2005 
statement (regarding other disabilities), the Veteran states 
he needs to file a possible CUE claim "on the denial of the 
head injury."  Even when construing the Veteran's statement 
sympathetically, it fails to meet the criteria for filing a 
claim based on a clear and unmistakable error (CUE).  The 
Veteran however remains free to file a CUE claim with the 
necessary specificity, for example, identifying the decision 
at issue, identifying the error that was made, and how the 
error may have changed the outcome if he so desires.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for ulcers and 
a hernia is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed August 1982 rating decision denied a claim 
of entitlement to service connection for residuals of head 
injury, finding that new and material evidence had not been 
submitted. 

2.  The evidence added to the record since August 1982 is not 
significant enough that it must be considered to decide 
fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  The August 1982 rating decision which denied the 
Veteran's claim of entitlement to service connection for 
residuals of a head injury is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2009).

2.  Evidence received since the last final August 1982 
determination is new but not material; therefore disability 
claim for narcolepsy, cataplexy, headaches, blackouts, and 
nervous condition, also claimed as the residuals of a head 
injury, remains unopened.  38 U.S.C.A. §§ 5103, 5104, 5108, 
7104, 7105 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.104(a), 
3.156(a), 3.159, 20.302, 20.1103 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By way of background, the Veteran submitted a claim in 
September 1956, listing severe headaches, nervous condition, 
and blackouts.  Following statements by the Veteran and a 
fellow sailor, the RO referred the claim to an adjudicator, 
who made a formal determination in January 1957 that the 
Veteran's September 1943 head injury was the result of 
willful misconduct.  Also in January 1957, the RO issued a 
rating decision denying the Veteran's claim for service 
connection for headaches and blackouts, citing the formal 
determination.  The Veteran appealed and in July 1958 the 
Board found that the Veteran's 1943 head injury was the 
result of willful misconduct and so denied service connection 
for the residuals of that injury.  See 38 C.F.R. § 3.301(c) 
(2) (an injury or disease incurred during active service 
shall not be deemed to have been incurred in line of duty if 
such injury or disease was a result of drug or alcohol abuse 
by the claimant).  In November 1981, by means of a statement, 
the Veteran submitted a claim seeking service connection for 
narcolepsy.  The RO denied the claim in August 1982, finding 
that no new and material evidence had been submitted 
regarding the residuals of a head injury.  The RO referred 
back to the original Board decision.  The record does not 
contain an appeal from the Veteran, and so that decision 
became final.  See 38 U.S.C.A. § 7105.

In an April 2000, the Veteran submitted a claim seeking 
service connection for narcolepsy and cataplexy, in which he 
discussed the war-time head injury, as well as his in-service 
exposure to Freon, carbon tetrachloride, and other gases used 
in the refrigeration process, as well as another service 
connection claim for another disability.  The Veteran 
attributed his narcolepsy and cataplexy to the exposure to 
the gases and chemicals.  In a July 2000 letter, the RO 
acknowledged receipt of the claims and noted that the issue 
of residuals of a head injury had been adjudicated as willful 
misconduct and denied by the Board.  The record contains no 
response by the Veteran.  In October 2000, the RO denied the 
claim because of the previous denial by the Board.  This 
October 2000 letter plainly referred to an enclosure of a VA 
Form 4107 and directed the Veteran's attention to that 
enclosure for his appeal rights.  Also in October 2000, the 
Veteran responded with a VA Form 21-4138, on which he listed 
both pending issues, stomach ulcers and hernia and "head 
trauma", and on which he stated that he was appealing these 
issues.  The Veteran also listed the evidence that he 
submitted in support of his claim.  The record contains no 
response from the RO.  In 2001 the Veteran requested copies 
from his claims file and in 2005 he submitted a new claim for 
other disabilities.  

The Board finds that the date of the claim pending before the 
Board to be April 28, 2000, the date of receipt by the RO of 
the Veteran's statement.  This claim remains pending, because 
the Veteran never received a statement of the case or an 
opportunity to perfect his appeal.  

The Board acknowledges that in May 2006 the Veteran submitted 
a statement raising the issue of entitlement to service 
connection for his narcolepsy and cataplexy on the basis of 
his exposure in service to Freon 12 gas.  This claim was 
denied by the RO in its January 2007 rating decision.  The 
Veteran appealed and has brought this claim before the Board.  

The issue for consideration is whether new and material 
evidence has been received to reopen the claim seeking 
service connection for narcolepsy, cataplexy, headaches, 
blackouts, and nervous condition.  The RO did not address the 
narcolepsy/cataplexy claim on the merits.  However, the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), 
aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Therefore, regardless of the manner in which the RO 
characterized the issue, the initial question before the 
Board is whether new and material evidence has been 
presented.  

The Veteran had sought to reopen his claim in April 2000.  As 
such, his claim must be reviewed with the legal standards 
applicable before the statutory revisions of August 2001.  
See 66 Fed. Reg. 45,620, 45,629.

Before August 29, 2001, "new and material" evidence meant 
evidence not previously submitted to agency decision makers, 
which bore directly and substantially upon the specific 
matter under consideration, which was neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled was so significant that it had 
to be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2000).  

There was no requirement, however, that in order to reopen a 
claim, the new evidence, when viewed in the context of all 
the evidence, both new and old, created a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitting sufficient to 
reopen a claim set forth in Colvin v. Derwinski, 1 Vet. App. 
171 (1991)).  Instead, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit), reviewing the history 
of former section 38 C.F.R. § 3.156(a), including comments by 
the Secretary submitted at the time the regulation was 
proposed, concluded that the definition emphasized the 
importance of a complete record rather than a showing that 
the evidence would warrant a revision of a previous decision.  
Id. at 1363.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the Veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002).

The evidence of record at the time of the August 1982 rating 
decision denying the Veteran's claim of entitlement to 
service connection for residuals of head injury consisted of 
the Veteran's service treatment records; his statements dated 
in 1956 and 1958; a private September 1956 neurological 
evaluation; a 1956 statement from his wife, two statements 
also dated 1956 from fellow servicemen; a Certificate from 
Attending Physician dated 1958 from Dr. P. and another 
certificate from Dr. M.; a record of hospitalization, 
received by the RO in October 1958, indicating the Veteran 
had been hospitalized in a VA facility for a 
"psychophysiological reaction manifest by an insatiable urge 
to sleep"; a copy of a May 1945 request to his commanding 
officer to permit the Veteran to be advanced in his rating; a 
January 1959 statement by the Veteran; the November 1981 
statement by the Veteran seeking to reopen his claim; a 
certificate noting the Veteran's completion of the 
refrigeration course, dated September 1943; and a copy of a 
standard transfer order, also dated September 1943, directing 
the Veteran to report to his ship.    

Based on the evidence as described above, the RO in August 
1982 denied the claim of entitlement to service connection 
for residuals of head injury, finding the Veteran's newly 
submitted evidence was cumulative in nature and that it did 
not materially change the factual basis of the previous Board 
decision.  

The evidence added to the record since the last final August 
1982 rating decision includes an April 2000 statement by the 
Veteran; an April 2000 Report of Examination for Housebound 
Status (VA Form 21-2680), signed by Dr. K.; a letter by Dr. K 
regarding the Veteran's narcolepsy with cataplexy; the 
Veteran's April 2005 statement; VA treatment records dated 
1999 to 2005; a 2005 VA audio examination; a February 2006 
statement by the Veteran; articles copied from the internet 
by RO staff regarding haloalkanes and hazardous materials; a 
war era group photo; June 1982 letter from a private attorney 
to the Veteran; an 1989 letter from the Veteran to his 
congressperson regarding his claim; and a 2008 statement by 
the Veteran.  

The statements submitted by the Veteran discuss the training 
graduation party, attended by the Veteran and his fellow 
serviceman T. in September 1943 and offer various 
explanations for how the alcohol was put into his soda and 
how the Veteran was compelled to both attend the party and 
stay with T.  These statements are essentially redundant, as 
the Veteran's theory that his drink was "polluted" with 
alcohol was raised in his January 1958 statement and already 
considered by the RO.  Further, in Moray v. Brown, 5 Vet. 
App. 211 (1993), the Court noted that lay persons are not 
competent to offer medical opinions or diagnoses and that 
such evidence does not provide a basis on which to reopen a 
claim of service connection.

The April 2000 statement by Dr. K indicated this physician 
treated the Veteran for his narcolepsy and cataplexy, that 
brain injury has occasionally been reported as a cause of 
narcolepsy, that this was "possible" in the Veteran, that 
these symptoms began in-service, and that neurological 
literature neither confirms or denies the theory that working 
with Freon refrigerant and carbon tetrachloride aggravated 
narcolepsy.  The Board finds that this statement is new, in 
that the Veteran had not submitted this statement by Dr. K. 
for consideration before; however, this statement does not 
bear directly and substantially upon the matter at issue and 
it is not of such significant that it must be considered in 
order to fairly decide the merits of the claim.  The letter 
by Dr. K reiterates the Veteran's diagnosis of narcolepsy, 
which is well-established in the record and reiterates that 
the symptoms have continued since service, another well-
established fact in the record.  Further the private 
physician states the Veteran's claims regarding Freon and 
carbon tetrachloride exposure being neither supported nor 
denied in neurological literature can hardly be considered 
evidence of such significance that it must be considered to 
fairly decide the merits.  See also Villalobos v. Principi, 3 
Vet. App. 450 (1992) (unfavorable evidence does not "trigger 
a reopening").  More importantly, this medical evidence, and 
the other evidence submitted since the 1982 last final rating 
decision, while new is not material because the evidence does 
not bear directly and substantially upon the matter at issue, 
which is whether the Veteran's act of being so intoxicated 
that he fell down a stair case was willful misconduct such 
that it fell outside the line of duty.  In this regard, the 
newly received evidence is silent.

For these reasons, the Board finds that the criteria under 
38 C.F.R. § 3.156(a) have not been satisfied, and the 
Veteran's claim of entitlement to service connection for 
narcolepsy, cataplexy, headaches, blackouts, and nervous 
condition is not reopened.  The appeal is denied.  

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided VCAA 
notice letters to the Veteran in September 2006 and November 
2006, before the initial original adjudication of the claim.  
The letters notified the Veteran of what information and 
evidence must be submitted to substantiate claims for service 
connection, as well as what information and evidence may be 
provided by the Veteran and what information and evidence 
would be obtained by VA.  The content of the letter complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b). 
 
The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The November 2006 letter provided the 
Veteran with notice of the laws regarding degrees of 
disability or effective dates for any grant of service 
connection and was sent prior to the adjudication of his 
claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  
In any event, because the claim for service connection for 
narcolepsy and cataplexy has not been reopened, any questions 
regarding a disability rating and effective date are now 
moot.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  In this case, the 
November 2006 notice letter of record satisfies the 
requirements under Kent.  

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  There is 
no identified relevant evidence that has not been accounted 
for.  The Veteran was not afforded a VA examination to 
determine the nature and etiology of the disability.  The 
Board finds that VA was not under an obligation to obtain an 
additional medical opinion.  The appellant has not submitted 
new and material evidence to reopen that claim.  38 C.F.R. § 
3.159(c)(4)(iii) states that paragraph (c)(4) applies to a 
claim to reopen a finally adjudicated claim only if new and 
material evidence is presented or secured. 
 
Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 


ORDER

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for narcolepsy, cataplexy, headaches, blackout, 
and nervous condition, also claimed as residuals of head 
injury, to include whether the head injury was the result of 
willful misconduct, is denied.  


REMAND

In April 2000, the Veteran in a statement, as well as in a 
contemporaneous VA Form 21-526, also raised the issue of 
service connection for stomach ulcers and a hernia as a 
result of his apparent reserve service in the 1960's.  In a 
July 2000 letter, the RO acknowledged receipt of the claim, 
and in relevant part, requested evidence pertaining to the 
Veteran's reserve service claim.  The record contains no 
response by the Veteran.  In October 2000, the RO denied the 
claim because of a lack of evidence.  This October 2000 
letter plainly referred to an enclosure of a VA Form 4107 and 
directed the Veteran's attention to that enclosure for his 
appeal rights.  Also in October 2000, the Veteran responded 
with a VA Form 21-4138, on which he listed the pending issue, 
stomach ulcers and hernia and head trauma, and on which he 
stated that he was appeal the matter.  The Veteran also 
listed the evidence that he submitted in support of his 
claim.  The record contains no response from the RO.  In 2001 
the Veteran requested copies from his claims file and in 2005 
he submitted a new claim for other disabilities.  

The Board finds the Veteran's April 2000 claim seeking 
entitlement to service connection for stomach ulcers and a 
hernia, following his apparent reserve service in the 1960's, 
remains pending.  The record does not contain a statement of 
the case or proper notice regarding the VA's obligation to 
assist for this claim.  Proper adjudication of this claim 
must be completed.  Under these circumstances, a statement of 
the case should be issued.  See Manlicon v. West, 12 Vet. 
App. 238 (1999).  The Board is required to remand, rather 
than refer, this issue.  Id.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

Complete development and adjudication of 
the April 2000 claim for stomach ulcers 
and a hernia.  Ensure that the appellant 
has received proper notice under 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2009) and 38 C.F.R. § 3.159(b), that 
includes an explanation of the information 
or evidence needed to establish a 
disability rating and effective date as 
outlined in Dingess v. Nicholson, 19 Vet. 
App 473 (2006).  Issue a statement of the 
case for the issue of service connection 
for stomach ulcers and hernia.  Only if 
the Veteran perfects an appeal, should the 
claim be certified to the Board. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


